                          Case 1:19-cv-07079 Document 1-3 Filed 12/18/19 Page 1 of 3 PageID #: 25
    JS 44 (Rev. 02/19)                                                              CIVIL COVER SHEET
    The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by Jaw, except as
    provided by local rules of court. This fonn, approved by the Judicial Conference of the United States in September 1974, is required lOr the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (al PLAINTIFFS                                                                                                   DEFENDANTS
     ClE'AR, American Civil Liberties Union, and American Civil Liberties                                             U.S. Customs and Border Protection
     Union Foundation

        (b) County of Residence of First Listed Plaintiff                    Queens                                     County of Residence of First Listed Defendant
                                      (EXCEPT JN U.S. PLAINTIFF CASES)                                                                                    {IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                   THE TRACT OF LAND INVOLVED.

        ( C) Attorneys (FiI'm Name, Add/'ess, and Telephone Number)                                                      Attorneys (If Kno11'n)
    See attachment.



    II. BASIS OF JURISDICTION (Ptacean "X"inOneBoxOnl>'l                                                 III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxf(w Plaim(ff
                                                                                                                   (For Dfl'ersi~1· Cases Onf)'l                                            and One Boxfor Defendam)
    0 I      U.S. Government                 0 J     Federal Question                                                                          PTF          DEF                                           PTF      DEF
                Plaintiff                              (U.S. Gol'ernmelll Not a Pany)                         Citizen of This Stace            0 l           0     I   Incorporated or Principal Place     0 4     O 4
                                                                                                                                                                         ofBusincss In This State

    /If. 2   U.S. Government                 04      Diversity                                                Citizen of Another Stace            0 2        0     2   Incorporated and Principal Place     0   5    0 5
                Defendant                             (Indicate Citi:::enship of Parties in Item Ill)                                                                     of Business In Another State

                                                                                                              Citi1.en or Subject of a            0 3        0     3   Foreign Nation                       0   6    0 6
                                                                                                                 Forci •n Countrv
    IV NATURE OF SUIT !Place an "X" m. 0                                   0 1/y)
r              Cf\NTRACT                      -cc                 'II! BoxTORT'1.
                                                                            '                             .       FllRf'itlTUREfPi."N        TY                  BANKRUPT,-.Y                    llTHER      AT'lTES
    0   I 10 Insurance                        PERSONAL INJURY                    PERSONAL INJURY              0 625 Drug Related Seizure                0 422 Appeal 28 USC I 58           0 375 False Claims Act
    0   120 Marine                       0   3 !O Airplane                    0 365 Personal Injury •                 of Property 2 t USC 881           0 423 Withdrawal                   0 376 Qui Tam (31 USC
    0   130 Miller Act                   0   315 Airplane Product                   Product Liability         0 690 Other                                        28 USC 157                         3729(a))
    0   140 Ncgociab!c lnstrnment                  Liability                  0 367 Health Care/                                                                                           0   400 State Reapportionment
    0   150 Recovery ofOvcrpayment       0   320 Assaulc, Libel &                   Plmnnaceutical                                                         puop·               I'''        0   410 Antitrust
             & Enforcement of Judgment             Slander                          Personal Injury                                                     0 820 Copyrights                   0   430 Banks and Banking
    0   151 Medicare Act                 0   330 Federal Employers'                 Product Liability                                                   0 830 Patent                       0   450 Commerce
    0   152 Recovery of Defaulted                  Liability                  0 368 Asbestos Personal                                                   0 840 Trademark                    0   460 Deportation
             Student Loans               0   340 Marine                             Injury Product                                                                                         0   470 Racketeer Influenced and
             (Excludes Veterans)         0   345 Marine Product                     Liability                                                                                                      Corrupt Organizations
    0   153 Recovery of Overpayment                Liability                   PERSONAL PROPERTY              0 710 Fair Labor Standards                0 861    HIA (1395m                0   480 Consumer Credit
             of Veteran's Benefits       O   350 Motor Vehicle                0 370 Other Fraud                        Act                              O 862    Black Lung (923)          0   490 CableJSat TV
    0   160 Stockholders' Suits          O   355 Motor Vehicle                0 371 Truth in Lending          0   720 Labor/Management                  0 863    DIWCIDJ\VW (405(g))       0   850 Securities/Commodities/
    0   !90 Other Contract                        Product Liability           0 380 Other Personal                     Relations                        0 864    SSJD Title XVI                     Exchange
    0   195 Contract Product Liability   0   360 Other Personal                     Property Damage           0   740 Railway Labor Act                 0 865    RSI (405(g))              0   890 Ocher Statutory Actions
    0   196 Franchise                             Injury                      O 385 Property Damage           0   751 Family and Medical                                                   0   891 Agricultural Acts
                                         0   362 Personal htjury •                  Product Liability                  Leave Act                                                           0   893 Environmental Mallers
                                                  Medical Malnrnctice                                         0   790 Other Labor Litigation                                               ~   895 Freedom of lnfommcion
I            REAL PROPERTY                     CIVIL RIGHTS                    PRISONER PETITIONS             0   791 Employee Retirement                 FEDERAL TAX SUITS                         Ao!
    0   2 !O Land Condemnation           0   440 Other Civil Rights             llabeas Corpus:                       Income Security Act               0 870 Taxes (U.S. Plaintiff        0   896 Arbitration
    0   220 Foreclosure                  0   44! Voting                       0 463 Alien Detainee                                                             or Defendant)               0   899 Administrative Procedure
    0   230 Rent Lease & Ejeccment       0   442 Employment                   0 510 Motions to Vacate                                                   0 87 I IRS-Third Party                     Act/Review or Appeal of
    O   240 Tons to Land                 0   443 Housing!                           Sentence                                                                   26 use 7609                         Agency Decision
    0   245 Ton Product Liability                Accommodations               0 530 General                                                                                                0   950 Constitutionality of
    0   290 All Other Real Property      0   445 Amer. w/Disabilities ·       0 535 Death Penalty                   IMJ\UGRATION                                                                   Stace S1111uccs
                                                  Employment                    Other:                        O 462 Naturalization Application
                                         0   446 Amer. w/Disabilities -       0 540 Mandamus & Ocher          0 465 Other Immigration
                                                 Other                        0 550 Civil Rights                    Actions
                                         0   448 Education                    0 555 Prison Condition
                                                                              0 560 Civil Detainee -
                                                                                    Conditions of
                                                                                    Confinement
V. ORIGIN (Placean "X"inOneBoxOnl)'l
~ I Original                   0 2 Removed from                    D 3       Remanded from              D 4 Reinstated or         0 5 Transferred from                 0 6 f\1ultidistrict
             Proceeding            State Court                               Appellate Comt                 Reopened                  Another Distlict                     Litigation
                                                                                                                                           (specifj'l
                                              Cite the U.S. Civil Statute under which you are filing (Do 1101 citejurisdic1io11al .watures unless dfrer.\'itJ'l:
                       5 U.S.C. §552, Freedom of Information Act
VI. CAUSE OF ACTION ~B-'-n-.c'-f-'d,-'s-'-c,-i,",,-,o-n-o:...f_co_u_sc_' _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


VII. REQUESTED IN     0                               CHECK IF THIS IS A CLASS ACTION                             DEl\1AND $                                       CHECK YES only if demanded in complaint:
     COMPLAINT:                                       UNDER RULE23, F.R.Cv.P.                                                                                      JURY DEMAND:                 0 Yes       ~No
VIII. RELATED CASE(S)
                                                    (See i11str11c1io11s):
      IF ANY                                                                                                                                              DOCKET NUMBER
DATE
    12/18/2019
FOR OFFICE USE ONLY

        RECEIPT ff                    AMOUNT                                        APPLYING IFP                                         JUDGE
                                                                                                                                                 -------
                                                                                                                                                                              MAG. JUDGE
                     -----                          --------                                            -------                                                                                --------
                                CERTIFICATION
                  Case 1:19-cv-07079          OF ARBITRATION
                                     Document 1-3 Filed 12/18/19 ELIGIBILITY
                                                                  Page 2 of 3 PageID #: 26
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking tnoney damages only in an amount not in excess ofS 150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The mnount of damages is presumed to be below the threshold amount unless a
ce1tification to the contrmy is filed.

Case is Eligible for Arbitration     D
I,-~-~~~~-~~-~--~-''                                          counsel for_ _ _ _ _ _ _ _ _ _ _ , do hereby ce1tify that the above captioned civil action is ineligible for
compulsory arbitration for the tbllowing reason(s):

        D
        B
                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                        the complaint seeks injunctive relief,

                        the matter is otherwise ineligible for the following reason


                                   DISCLOSURE STATEMENT· FEDERAL RULES CIVIL PROCEDURE 7.1
                                   Identify any parent corporation and any publicly held corporation that owns 10%1 or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section Vlll on the front of this form. Rule 50.3.1 (a) provides that "A civil case is "related"
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge." Rule 50.3.1 (b) provides that" A civil case shall not be
deemed "related" to another civil case merely because the civil case: (A) involves identical legal issues, or {B) involves the same parties." Rule 50.3.1 (c) further provides that
"Presumptively, and subject to the power of a judge to detennine otherwise pursuant to paragraph {d), civil cases shall not be deemed to be "related' unless both cases are still
pending before the court."

                                                           NY-E DIVISION OF BUSINESS RULE 50.1Cd)(2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?                    DYes               No    IZJ
2.)         If you answered "no" above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                 YesD              No        1ZJ
            b) Did the events or omissions                 givi~rise      to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?               YesD                        LlJ      No

            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending co1nmunication \Vas
            received:

If your answer to question 2 (b) is "No," does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in[j intergleader ~on, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County?               Yes               No
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                         BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                                             Yes                                               D          No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                         D                   Yes       (If yes, please explain                            No




            I certify the accurac~ provided abo.ve.

           Signature:          .                                      k
                                                                                                                                                                       Las1 Modified- 1112712017
  Case 1:19-cv-07079 Document 1-3 Filed 12/18/19 Page 3 of 3 PageID #: 27



                                  Civil Cover Sheet (JS 44) Attachment

I. (c) Attorneys for Plaintiffs

Scarlet Kim
AMERICAN CIVIL LIBERTIES UNION FOUNDATION
125 Broad Street, 18th Floor
New York, NY 10004
(212) 549-2500 (phone)
(212) 549-2583 (fax)
scarletk@aclu.org

Christopher Dunn
Robert Hodgson
NEW YORK CIVIL LIBERTIES UNION FOUNDATION
125 Broad Street, 19th Floor
New York, NY 10004
(212) 607-3300 (phone)
(212) 607-3318 (fax)
cdunn@nyclu.org
rhodgson@nyclu.org
